EXHIBIT21 Panache Beverage Inc. List of Subsidiaries of the Registrant Panache LLC (Organized in New York), a subsidiary of Panache Beverage, Inc. Wodka LLC (Organized in New York), a subsidiary of Panache LLC Alibi NYC, LLC (Organized in New York), a subsidiary of Panache Beverage, Inc. Panache IP Holdings, Inc. (Organized in Delaware), a subsidiary of Panache Beverage, Inc. Panache Distillery, LLC (Organized in Florida), a subsidiary of Panache Beverage, Inc. OGB Holdings, LLC (Organized in Delaware), a subsidiary of Panache Beverage, Inc. Old South Shine, LLC (Organized in Delaware), a subsidiary of Panache Beverage, Inc. Spirytus, LLC (Organized in Delaware), a subsidiary of Panache Beverage, Inc.
